             Case 7:16-cv-04362-CS Document 88 Filed 12/14/18 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK

 JAISH MARKOS, individually on behalf of              No. 7:16-cv-04362-CS
 himself and all others similarly situated,

                         Plaintiff,

         – against –

 RUSSELL BRANDS, LLC,

                         Defendant.

              DECLARATION OF JASON SULTZER IN SUPPORT OF
        PLAINTIFF’S OPPOSITION TO MOTION FOR SUMMARY JUDGMENT

        Pursuant to 28 U.S.C. § 1746, I, Jason Sultzer, declare as follows:

        1.      I am an attorney admitted since 1997 to practice in New York, and I am counsel of

record for Plaintiff Jaish Markos.

        2.      I have personal knowledge of the facts stated below. If called upon to do so, I could

and would competently testify thereto.

        3.      I make this declaration in support of Plaintiff’s Opposition to Defendant’s Motion

for Summary Judgment.

        4.      Attached hereto as Exhibit 1 is a true and accurate copy of Defendant’s Response

to Plaintiff’s First Set of Interrogatories.

        5.      Attached hereto as Exhibit 2 is a true and accurate copy of the transcript of the

August 30, 2017, deposition of Paul Sullivan.

        6.      Attached hereto as Exhibit 3 is a true and accurate copy of documents bearing

Bates numbers Russell_00701 and Russell_00756–Russell_00763, all of which Defendant

produced in discovery in this case.

        7.      Attached hereto as Exhibit 4 is a true and accurate copy of a PDF containing two


                                                  1
             Case 7:16-cv-04362-CS Document 88 Filed 12/14/18 Page 2 of 4



screenshots of a document bearing Bates stamp Russell_00274, which Defendant produced in

discovery and has stated is the website shop.spalding.com.

        8.      Attached hereto as Exhibit 5 is a true and accurate copy of the transcript of the

April 4, 2017, deposition of Plaintiff Jaish Markos.

        9.      Attached hereto as Exhibit 6 is a true and accurate copy of the pre-suit letter and

draft complaint which Plaintiff’s counsel mailed to Defendant on February 5, 2016.

        10.     Attached hereto as Exhibit 7 is a true and accurate copy of documents bearing the

Bates    numbers      Russell_07922,     Russell_07924,      Russell_02167–Russell_02168,      and

Russell_07826–Russell_07827, all of which Defendant produced in discovery in this case.

        11.     Attached hereto as Exhibit 8 is a true and accurate copy of the transcript of the

September 13, 2017, deposition of Lynn Smith.

        12.     Attached hereto as Exhibit 9 is a true and accurate copy of the August 31, 2017,

deposition of Brian Collins.

        13.     Attached hereto as Exhibit 10 is a true and accurate copy of the December 1, 2017,

i3 Engineering Sciences LLC Independent Test Report, by Jeffrey McFadden.

        14.     Attached hereto as Exhibit 11 is a true and accurate copy of the December 1, 2017,

Report on Evaluation of Spalding NeverFlat Basketballs by Stuart B. Brown of Veryst

Engineering, LLC.

        15.     Attached hereto as Exhibit 12 is a true and accurate copy of the transcript of the

January 25, 2018, deposition of Stuart B. Brown, Ph.D., on behalf of Veryst Engineering, LLC.

        16.     Attached hereto as Exhibit 13 is a true and accurate copy of the transcript of the

January 10, 2018, deposition of Jeffrey McFadden on behalf of i3 Engineering Sciences LLC.

        17.     Attached hereto as Exhibit 14 is a true and accurate copy of a document bearing




                                                 2
          Case 7:16-cv-04362-CS Document 88 Filed 12/14/18 Page 3 of 4



the Bates numbers Russell_00252–Russell_00269, which Defendant produced in discovery in this

case.

        18.   Attached hereto as Exhibit 15 is a true and accurate copy of a document bearing

the Bates numbers Russell_00362–Russell_00363, which Defendant produced in discovery in this

case.

        19.   Attached hereto as Exhibit 16 is a true and accurate copy of a document bearing

the Bates number Russell_07066, which Defendant produced in discovery in this case.

        20.   Attached hereto as Exhibit 17 is a true and accurate copy of the December 1, 2017,

Declaration of Colin B. Weir.

        21.   Attached hereto as Exhibit 18 is a true and accurate copy of a document bearing

the Bates numbers Russell_00358–Russell_00361, which Defendant produced in discovery.

        22.   Attached hereto as Exhibit 19 is a true and accurate copy of a document bearing

the Bates numbers Russell_00282–Russell_00300, which Defendant produced in discovery and

which was marked as Exhibit 2 to the deposition of Brian Collins.

        23.   Attached hereto as Exhibit 20 is a true and accurate copy of a document bearing

the Bates numbers Russell_06812–Russell_06815, which Defendant produced in discovery and

which was marked as Exhibit 3 to the deposition of Brian Collins.

        24.   Attached hereto as Exhibit 21 is a true and accurate copy of a document bearing

the Bates numbers Russell_06809–Russell_06811, which Defendant produced in discovery and

which was marked as Exhibit 4 to the deposition of Brian Collins.

        25.   Attached hereto as Exhibit 22 is a true and accurate copy of a document bearing

the Bates numbers Russell_00027–Russell_00036, which Defendant produced in discovery and

which was marked as Exhibit 1 to the deposition of Paul Sullivan.




                                               3
          Case 7:16-cv-04362-CS Document 88 Filed 12/14/18 Page 4 of 4



       26.     Attached hereto as Exhibit 23 is a true and accurate copy of Plaintiff’s proof of

purchase of a Neverflat basketball from Amazon.com LLC on August 23, 2015.

       27.     Attached hereto as Exhibit 24 is a true and accurate copy of the transcript of the

September 14, 2017, deposition of Angie Doig.



       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.



Executed this _20th__ day of July, 2018 at Poughkeepsie, New York.


                                                    /s/ Jason P. Sultzer
                                                    Jason P. Sultzer, Esq.
                                                    The Sultzer Law Group, P.C.
                                                    85 Civic Center Plaza, Suite 104
                                                    Poughkeepsie, NY 12601
                                                    Phone: (845) 483-7100
                                                    Facsimile: (888) 749-7747




                                                4
